April 13 2016


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: AF 07-0110

                                          AF 07-0110



 IN RE THE UNIFORM DISTRICT COURT
                                                                   ORDER
 RULES




        At the request ofthe Uniform District Court Rules Commission,
        IT IS ORDERED that the "Affidavit for Excusal" form appended to the Uniform
 District Court Rules is hereby updated by the adoption ofthe attached "Request for Excusal"
 form. In the attached form, which replaces the previous form, an option is added for
 requesting excusal from jury duty on grounds that the person no longer lives in the county.
 In addition, the new form substitutes the unsworn declarations format authorized under
 § 1-6-105, MCA,for a notarized affidavit format.
        The Clerk is directed to provide copies of this Order and the attached form to each
 district court judge and each clerk of the district court for the state courts of Montana, the
 State Bar ofMontana, and to each member ofthe Uniform District Court Rules Comrnission.
        Dated this   IA day of April, 2016.


                                                                 Chief Justice


                                                                  aet earei,
PILED
      APR 1 3 2016
      Ed Smith
CLERK OF THE SUPREME COURT
     STATE OF MONTANA